Title: From John Adams to the Duc de La Vauguyon, 10 April 1782
From: Adams, John
To: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de



Amsterdam April 10th. 1782
Monsieur Le Duc

I have this moment recd. the letter which You did me the honor to write me yesterday, with a letter inclosed from Mr. Franklin.

The Approbation of Monsieur Le Comte de Vergennes is a great satisfaction to me, and I shall be very happy to learn from You, Sir, at Amsterdam the details You allude to.
I have a Letter from Diggs at London 2d. April, informing me that he had communicated what had passed between him and me to the Earl of Shelburne, who did not like the Circumstance that every thing must be communicated to our Allies. He says that Lord Carmaerthen is to be sent to the Hague to negotiate a seperate Peace with Holland. But according to all appearances Holland as well as America will have too much Wit to enter into any seperate Negotiations.
I have the pleasure to inform You that Gillon has arrived at the Havanna with five rich Jamaica ships as Prizes. Mr. Le Roy writes that the English have evacuated Charlestown.
The inclosed fresh Requete of Amsterdam will shew your Excellency, that there is little probability of the Dutchmen being decieved into seperate Conferences.

With the most profound Respect, I have the honor to be, Sir, &c

